*560MEMORANDUM BY THE COURT
This case is presented for formal judgment, there being no contention between the attorneys of the several parties to the action as to their rights.
The original dispute between the plaintiffs and the defendant was as to whether plaintiffs were entitled to recover the value of the property involved at the time it was taken, together with interest thereon from such time. Any question that may have at one time existed así'to the rule .which should be applied herein has now been settled in plaintiffs’ favor by the cases of Seaboard Air Line Ry. v. United States, 261 U. S. 299; Liggett & Myers v. United States, 274 U. S. 215; Phelps v. United States, 274 U. S. 341.
Judgment will be entered accordingly. It is so ordered.